DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
In light of applicant’s arguments in the Remarks mailed on 06/11/2020 and applicant’s amendments to claims 13 & 39, pending claims 13, 15-16, 21-22, 25-30, 32 & 36, 38-39 & 41-42 are found to be in condition for allowance as explained further below.

Allowable Subject Matter
Claims 13, 15-16, 21-22, 25-30, 32 & 36, 38-39 & 41-42 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Nakinashi (WO 2010/061451 A1), does not fairly or suggest a lithium-air battery specifically comprising an electrolyte consisting essentially of a solid solution, wherein the solid solution is obtained by mixing a lithium salt in a solvating polymer comprising a hydrophobic ionic liquid, wherein the solvating polymer is polyether based on polyethylene oxide, wherein the polyether has 3 or 4 branches attached thereto.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894. The examiner can normally be reached M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANAEL T ZEMUI/Examiner, Art Unit 1727